Corrected Notice of Allowability

1. The Corrected Notice of Allowability is issued to insert the “monoclonal” in front of antibody in claim 20, paragraph 6 of the Notice of Allowance mailed 02/09/2022.

EXAMINER'S AMENDMENT

2.  An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.

3.  Authorization for this Examiner's Amendment was given in a telephone interview with Andrew P. Baraniak on February 14, 2022.


In the Claims:

4.  Amend claim 20 as follows:
-- Claim 20.  A method of  producing a monoclonal antibody or antigen-binding fragment thereof, comprising culturing the host cell of claim 14 under conditions to produce the monoclonal antibody or antigen-binding fragment thereof, and recovering the monoclonal antibody or antigen-binding fragment thereof from the host cell.  --

REASONS FOR ALLOWANCE

5. The following is an Examiner's Statement of Reasons for Allowance: 

The reasons of allowance are the same reasons set forth in the Notice of Allowance mailed. 02/09/2022.

6.  Claims 1, 3-5, 8, 12-16, 20-24, 30-34 are deemed allowable. 


7.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

8.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maher Haddad whose telephone number is (571) 272-0845.  The examiner can normally be reached Monday through Friday from 7:30 am to 4:00 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel E. Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

February 14, 2022

/MAHER M HADDAD/            Primary Examiner, Art Unit 1644